Citation Nr: 0119981	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-05 280	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1973 to February 1978.

In July 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied the 
veteran's petition to reopen previously denied claims for 
service connection for PTSD and a schizoaffective disorder.  
He appealed to the Board of Veterans' Appeals (Board).

Insofar as the specific issues on appeal, records show the 
veteran contacted the RO on July 19, 2000 (the same day that 
the RO denied his claims), inquiring about their status.  And 
after being apprised of their status, he indicated that he 
was not claiming entitlement to service connection for PTSD, 
but only for a schizoaffective disorder, because "he had 
been mis-diagnosed."  However, he more recently had a change 
of heart-stating during his March 2001 hearing at the RO 
that he is appealing both claims, not just one.  So the Board 
will address both claims in this decision.


FINDINGS OF FACT

1.  In December 1998, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
PTSD; the RO also denied his claim for service connection for 
a schizoaffective disorder (schizophrenia), and after the RO 
notified him of the decision later in December 1998, and 
apprised him of his procedural and appellate rights, he did 
not timely appeal that decision.


2.  The additional medical and other evidence that has been 
submitted since the RO's December 1998 decision is either 
duplicative of the evidence that was on file when that 
decision was issued, or does not indicate that the veteran 
has PTSD, or does not causally link his schizoaffective 
disorder to his service in the military, including to any 
insurmountable grief that he may have experienced after the 
death of his fiancée while in service or incidents that may 
have occurred as part and parcel of his participation in the 
101st Airborne Division.


CONCLUSIONS OF LAW

1.  The RO's December 1998 decision denying the claims for 
PTSD and schizophrenia is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  New and material evidence has not been submitted since 
that decision to reopen either of these claims.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Both the RO and the Board previously have considered whether 
the veteran is entitled to service connection for PTSD and a 
schizoaffective disorder.  The RO in Atlanta, Georgia, 
initially considered the claim for PTSD in December 1994 and 
determined that service connection was not warranted 
because there was no medical evidence of record indicating 
the veteran had PTSD.  See 38 C.F.R. § 3.304(f).  One of the 
criteria for granting service connection is medical evidence 
(i.e., a clinical diagnosis) indicating the veteran has the 
condition alleged.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  And since 
there was no such evidence of record, the RO denied 
the claim.  The veteran appealed that decision to the Board.  
But the Board issued a decision in October 1996 denying the 
claim on the very same grounds-for lack of a clinical 
diagnosis indicating he had PTSD.  The Board also indicated 
that, even assuming-for the sake of argument, that it 
somehow could be shown that he did have PTSD, there still was 
no medical evidence of record causally linking the PTSD to a 
stressful incident that he had experienced during his period 
of service in the military.  So service connection still 
would not be warranted, regardless, because there still would 
not be the required medical nexus evidence.  See e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, the 
Board denied the claim for PTSD, as well.

More recently, in November 1997, the RO in Atlanta denied the 
veteran's petition to reopen the claim for service connection 
for PTSD because there continued to be absolutely no medical 
evidence of record indicating that he had PTSD-much less 
medical evidence causally linking the condition to a 
stressful incident related to his service in the military.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  So since there still was no such evidence of 
record, the RO denied the petition to reopen the claim for 
PTSD.

Also in the November 1997 decision, the RO denied an 
additional claim for service connection for a schizoaffective 
disorder (schizophrenia) because there was no evidence 
indicating the veteran had experienced any symptoms 
associated with the condition during service, or within the 
one-year presumptive period after his discharge from service, 
nor was there any medical evidence otherwise etiologically 
linking the condition to his military service-although it 
had been diagnosed on various occasions during the years 
since.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309; see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  The RO subsequently affirmed its 
decision in December 1998, for the very same reasons, after 
considering additional medical and other evidence that still 
did not fulfill these minimum, threshold evidentiary 
requirements for service connection for either condition.  
And the RO sent the veteran a letter later in December 1998 
apprising him of the decision and of his procedural and 
appellate rights in the event that he elected to appeal to 
the Board.  But he did not timely appeal that decision, so as 
a consequence it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, because he 
did not timely appeal that decision, this, in turn, means 
there must be new and material evidence since that decision 
to reopen these claims and warrant further consideration of 
them on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been submitted concerning these claims, before proceeding 
further, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claims 
to adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  And if the Board finds that no 
such evidence has been submitted, the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  However, when determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC) articulated a three-
step analysis for adjudicating claims based on new and 
material evidence:  first, VA must determine whether new and 
material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the 
well-grounded requirement has been totally eliminated by the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claims for service connection for PTSD and a schizoaffective 
disorder and, if so, the Board then may proceed directly to 
adjudicate the claims on the full merits if the RO already 
has fully complied with all notification and assistance to 
the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).

The evidence submitted or otherwise obtained since the RO's 
December 1998 decision consists of:  a) copies of the 
veteran's Army 201 service personnel file, b) numerous 
additional written statements from him and his 
representative-including those that he submitted through the 
office of his Georgia Congressman, Senator Max Cleland; c) a 
transcript of the oral testimony that the veteran gave during 
his March 2001 hearing at the RO, d) assorted copies of a 
newspaper clipping, an obituary, and other related evidence-
including a Delta Airlines report and a hearse report, 
concerning the sudden death of his fiancée, Private Jennifer 
Story, while they both were on active duty in the military 
and the subsequent transporting of her remains back to her 
hometown; e) a copy of a sympathy card from his platoon 
following her death; f) records confirming that he changed 
his name in May 1999 from Ronald L. Stafford, as he was known 
while in the military, to Elomendo J. Bey, as he is now 
known; g) reports of his hospitalizations at VA medical 
centers (VAMCs) in October 1997 and October 1998; h) several 
other, more recent, medical records concerning 
outpatient treatment that he since has received at a VAMC on 
various occasions from November 1998 until as recent as May 
2001; i) an August 1999 statement from Fionan O'Griofa, M.D., 
a psychiatrist in the mental health clinic at the VAMC in 
Decatur, Georgia; and j) March and April 2000  statements 
from Peggy Chou, M.D., an attending psychiatrist with the VA 
Healthcare System in Chicago.

None of the evidence alluded to above, a)-j), shows the 
veteran has PTSD.  So although some of this evidence is new, 
not having been considered previously, it nevertheless still 
is not material because it does not contain a clinical 
diagnosis of the condition-much less a medical nexus opinion 
causally relating the condition, even if he had it, to a 
stressful incident that occurred while he was on active duty 
in the military.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  And although he 
sincerely may believe that he has PTSD, there simply 
continues to be absolutely no medical evidence whatsoever 
substantiating this, and since he is a layman, he does not 
have the medical expertise or training to render such a 
medical diagnosis, himself.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his claim for PTSD 
cannot be reopened.

The veteran also believes that his schizoaffective disorder 
is attributable to his inability to effectively cope with the 
unexpected death of his fiancée after learning of it while 
they both were on active duty in the military.  He also 
believes that his schizoaffective disorder was precipitated 
by severe anxiety and depression that he experienced during 
service as a result of his involvement and responsibilities 
in the 101st Airborne Division-insofar as being in the 
infantry and on alert at least 6 different times for combat 
service in Vietnam.  And to support these allegations, he 
submitted the copies of his Army 201 service personnel file, 
as well as the various other items alluded to above 
confirming the death of his soon-to-be bride while they were 
in service, her obituary, the transfer of her remains back 
home following her death, the sympathy card that he received 
from his platoon, and the record showing that he had changed 
his name since service (to confirm that he was known as 
Ronald L. Stafford, the guy mentioned in her obituary, while 
in service).

The veteran's Army 201 service personnel records are not new 
because the RO already considered them when previously 
denying his claim.  The same is true of the numerous written 
statements that he and his representative submitted, as well 
as his hearing testimony, because he merely reiterates 
allegations that he previously has made, and which the RO 
already considered when previously denying his claim.  See, 
e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  But aside 
from that, the Board also finds that this evidence is not 
material, either, because the veteran and his representative 
are laymen and, therefore, do not have the medical competence 
to comment on an issue such as medical causation-to 
etiologically link the veteran's schizoaffective disorder to 
his service in the military.  So even if this evidence 
was new, it still would not be material-which is a 
requirement also, and therefore would not be sufficient to 
reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Similarly, the reports of the October 1997 and 
October 1998 hospitalizations at the VAMC also are not new 
because the RO considered that evidence, too, when denying 
the claim in December 1998.

As to the remaining evidence concerning the unexpected death 
of the veteran's fiancée, while indeed an unfortunate 
situation to have experienced while in service, the other 
medical evidence that he has submitted in conjunction with 
this evidence still does not, in turn, show that he 
subsequently developed a schizoaffective disorder as a result 
of his inability to effectively cope in the aftermath of that 
tragedy.  Although the various VA outpatient medical records 
concerning the ongoing treatment that he has received at a 
VAMC on various occasions since November 1998, until as 
recently as May 2001, as well as the statements from 
Drs. O'Griofa and Chou, contain repeated diagnoses of a 
schizoaffective disorder-in addition to polysubstance abuse, 
primarily in the way of crack cocaine, the RO already has 
acknowledged when previously denying the claim for a 
schizoaffective disorder that the veteran clearly and 
unequivocally has this condition, unlike PTSD.  Indeed, even 
at the time of the RO's decision in November 1997 there was 
medical evidence already of record confirming that he has a 
schizoaffective disorder (schizophrenia).  See, e.g., the 
report of a consultation in a VA outpatient clinic in June 
1996.  But again, proof of current disability (i.e., a 
current clinical diagnosis of a schizoaffective disorder) 
never has been his evidentiary shortcoming in terms of 
establishing the merits of his claim.  In fact, his 
schizoaffective disorder is now so severe, according to Drs. 
O'Griofa and Chou, that it has all but rendered him 
permanently and totally disabled and unemployable.  But that 
notwithstanding, it still does not change the fact that there 
still is no objective medical evidence of record 
etiologically linking the onset of the schizoaffective 
disorder to his service in the military-and, in particular, 
to his inability to effectively cope with the sudden death of 
his soon-to-be bride while in service or other incidents, 
fears, anxiety or depression that he may have experienced in 
connection with his membership in the 101st Airborne 
Division.

The only medical evidence submitted since the RO's December 
1998 decision that addresses this important issue of medical 
causation (i.e., materiality) is the April 2000 statement 
from Dr. Chou.  But even she does not etiologically link 
the veteran's schizoaffective disorder (again, fully 
acknowledging that he has the condition) to his inability to 
cope with the unexpected death of his fiancée in service or 
his participation as a member of the 101st Airborne.  Rather, 
Dr. Chou only reports in her statements what the veteran had 
told her, himself, in the course of being examined, as 
evidenced by her express use of the words "he says..." 
in her April 2000 statement when reporting his own 
unsubstantiated personal belief that his current psychiatric 
impairment is a residual of the events that occurred while he 
was in service.  But in a precedent case, LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the court held that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute 'competent medical evidence"' to support a 
claim for service connection.  And despite the veteran's 
contentions to the contrary, Dr. Chou did not provide any 
additional comment-that is, from her own professional 
viewpoint, as to the cause of his schizoaffective disorder.  
And in the absence of this type of medical nexus evidence, 
the claim for service connection for a schizoaffective 
disorder cannot be reopened.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996).

The veteran also earlier had made those very same allegations 
to other doctors who had treated him while hospitalized at a 
VAMC in October 1997-again attempting to personally link his 
schizoaffective disorder to his military service.  But just 
as in the case of when he relayed those same sentiments to 
Dr. Chou in preparation of her April 2000 statement, none of 
the doctors who treated him during the October 1997 
hospitalization at the VAMC, in turn, actually reported, 
themselves, that his schizoaffective disorder is a residual 
of his military service.  So even if the report of that 
October 1997 hospitalization was new evidence (which, as 
indicated above, it is not since the RO already considered it 
in the December 1998 decision), this evidence still would not 
be material for the same reasons that Dr. Chou's April 2000 
statement is not material.

The Board notes, in closing, that it is not necessary to 
remand this case to the RO to comply with the recently 
enacted VCAA because the RO already sent the veteran a 
detailed, comprehensive letter in March 2001 discussing the 
application of the VCAA to his current appeal-including 
insofar as VA's obligation to notify him of the evidence 
needed to substantiate his allegations and to assist him in 
fully developing the evidence pertinent to his claims.  And 
the RO also already has provided him appropriate notice of 
its decisions denying his claims when apprising him of them, 
including in terms of discussing the reasons and bases for 
its decision resulting from the application of the governing 
laws, regulations, and other legal authority.  The RO also 
gave him an opportunity to identify or submit additional 
medical or other evidence to support his claims.  
Furthermore, the Board reviewed his claims under the more 
flexible Hodge standard-thereby according him a less 
stringent "new and material" evidence threshold to overcome 
in comparison to some of the RO's earlier unappealed 
decisions that were issued prior to the holding in the Hodge 
case.  So he is not prejudiced by the Board going ahead and 
adjudicating his claims, even though the Board ultimately 
determined they could not be reopened due to the absence of 
evidence that is both new and material.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.

The petition to reopen the claim for service connection for a 
schizoaffective disorder also is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

